EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: (on line 22) “…between the operating parameter of the metering element and the actual mass…”

Claim 8: (on line 7) “…between the operating parameter of the metering element and the actual mass…”

Election/Restrictions
Claims 1-10, 13, 18-20 allowable. The restriction requirement between Species, as set forth in the Office action mailed on 18 November 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 11, 12, and 14-17 , directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Wonderlich (U.S. 8,408,498) teaches a method and apparatus for controlling and/or regulating a metering element (40) of a pneumatic spreading machine, the method comprising the steps of:
providing the pneumatic spreading machine, the provided spreading machine further comprising:
at least one transfer chamber (42) which is arranged downstream of the metering element and which servers for the transfer, into at least one conveying line (38), of material for spreading that has been metered by means of the metering element;
at least one blower (36) for charging the conveying line with an air stream; and 
at least one spreading element (52) arranged downstream of the conveying line;
performing at least one calibration test comprising:
actuating a metering element charge with a particular type of material for spreading over a predetermine test duration with a predetermine operating parameter (Column 3, Lines 47-54);
gravimetrically detecting a mass of material (weighing) for spreading metered during the calibration test (Column 3, Line 55- Column 4, Line 3);
following the detecting of the mass of material for spreading in relation to the test duration and the operating parameters of the metering element, calculating a functional relationship between the 
controlling and/or regulating the metering element to a setpoint mass flow of material for spreading in dependence on the calculated functional relationship, wherein the mass of material for spreading metered during the calibration test gravimetrically is detected, wherein the weighing device for carrying out the calibration test is located downstream of the metering element.
However, the prior art fails to disclose the weighing device for carrying out the calibration test is located downstream of the metering element and upstream of the transfer chamber, or the weighing device is within the transfer chamber itself, such that the mass of material utilized for the calibration test is directly transferred to the conveying line, wherein the prior art teaches returning the mass of material to the reservoir prior to transfer to the conveying line and having the weighing device located downstream of the transfer chamber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752